Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The detailed misbehavior report indicating that petitioner’s urine twice tested positive for cannabinoids constitutes substantial evidence to support the finding that petitioner was guilty of using a controlled substance (see, Matter of Kussius v Walker, 247 AD2d 911). The test documents attached to the misbehavior report establish the necessary chain of custody and proper foundation for reliance on the test results (see, Matter of Garcia v Goord, 272 AD2d 694). The testimony of the author of the misbehavior report was not required (see, Matter of McMillian v Goord, 252 AD2d 645), particularly in the absence of any request for witnesses by petitioner (see, Matter of Cowart v Selsky, 260 AD2d 883). Petitioner’s remaining arguments, including the claim of Hearing Officer bias, have been considered and are lacking in merit.
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.